                 Case 4:20-cv-04558-YGR Document 11 Filed 11/16/20 Page 1 of 3


                                                                                ISTRIC
                                                                           TES D      TC
 1 DAVID L. ANDERSON (CABN 149604)                                       TA
   United States Attorney




                                                                                                 O
                                                                     S




                                                                                                  U
                                                                    ED
 2




                                                                                                   RT
   SARA WINSLOW (DCBN 457643)                                                            D
                                                                              RDERE




                                                                UNIT
 3 Chief, Civil Division                                            S O    O
   Assistant United States Attorney                         IT IS




                                                                                                      R NIA
 4
          450 Golden Gate Avenue, Box 36055                                                o ge r s
                                                                                  nzalez R




                                                                NO
 5        San Francisco, California 94102-3495                        o n n e G o
                                                             Judge Yv




                                                                                                      FO
          Telephone: (415) 436-6925




                                                                  RT
 6        FAX: (415) 436-6748




                                                                                                   LI
          Sara.winslow@usdoj.gov                           ER        11/16/2020




                                                                    H




                                                                                                 A
 7                                                            N                                 C
                                                                                         O  F
   Attorneys for Defendants                                      D IS T IC T
 8                                                                            R
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          OAKLAND DIVISION
11

12   TESFAHYWOT TEMELSO MENGESHA,
                                                          C 20-04558 YGR
13                              Plaintiff,

14          v.                                            PARTIES’ STIPULATION TO DISMISS

15   EMILIA BARDINI, Director of San Francisco
     Asylum Office, et al.,
16
                                Defendants.
17

18

19       Plaintiff, appearing pro se, and Defendants, by and through their attorneys of record, hereby

20 stipulate, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), to dismissal of the above-entitled action without

21 prejudice in light of the fact that the United States Citizenship and Immigration Services adjudicated

22 Plaintiff’s I-589 application.

23 ///

24 ///

25 ///

26

27

28
     Parties’ Stip to Dismiss
     C 20-04558 YGR                                   1
Case 4:20-cv-04558-YGR Document 11 Filed 11/16/20 Page 2 of 3
              Case 4:20-cv-04558-YGR Document 11 Filed 11/16/20 Page 3 of 3




 1                                       CERTIFICATE OF SERVICE

 2      The undersigned hereby certifies that she is an employee of the Office of the United States Attorney

 3 for the Northern District of California and is a person of such age and discretion to be competent to

 4 serve papers. The undersigned further certifies that she caused a copy of:

 5                                 PARTIES’ STIPULATION TO DISMISS

 6 to be served this date on the party(ies) in this action, by placing the true copy thereof in a sealed

 7 envelope, and served by First Class Mail upon the person at the place and address(es) stated below,

 8 which is the last known address:

 9 Tesfahywot Temelso Mengesha, Pro Se
   769 Brooklyn Avenue
10 Oakland, CA 94606

11      I declare under the penalty of perjury under the laws of the State of California that the foregoing is
12 true and correct. Executed on October 7, 2020 at San Francisco, California.

13

14

15
                                                                          /s/
16                                                                Tiffani Chiu
                                                                  Paralegal Specialist
17

18

19

20

21

22

23

24

25

26

27

28
     Parties’ Stip to Dismiss
     C 20-04558 YGR                                   3
